Appeal by the defendant from a judgment of the County Court, Nassau County (Orenstein, J.), rendered October 30, 1998, convicting him of robbery in the first degree and robbery in the second degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s contention that the trial court erred in precluding his attorney from questioning a defense witness about certain allegedly prior inconsistent statements made to and recorded by his investigator, is without merit. The statements were not made under oath and did not tend to disprove his defense (see, People v Wright, 41 NY2d 118, 121; People v Fitzpatrick, 40 NY2d 44, 50; People v Marshall, 220 AD2d 692, 693). Given the lack of a proper foundation for the admission of the testimony, we find no reason to disturb the trial court’s determination (see, People v Fitzpatrick, supra, at 50-52; People v Griffiths, 247 AD2d 550, 552; People v Daniels, 213 AD2d 419, 420; People v Pellot, 186 AD2d 158; People v Santano, 187 AD2d 618, 619; People v Andre, 185 AD2d 276, 277). Bracken, J. P., McGinity, Luciano and Feuerstein, JJ., concur.